A mother, who has been declared to be a dependent claimant under a claim arising from the death of her son, was awarded compensation. The compensation was paid for a certain length of time, and until she was-eommitted to an insane hospital. The Board held she was not a dependent while in the insane hospital. Upon her parole from the insane hospital, a daughter in whose *659custody claimant was paroled agreed to support her for one year, the agreement being made with the hospital. The daughter’s circumstances changed so that she was unable to carry out her contract. The claimant, mother, again became dependent. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.